Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 9 was canceled
Claim(s) 1 - 8 and 10 - 20 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03 August 2021 has been entered.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1 – 8 and 10 - 20 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flier et al. (US 20170059347 A1; hereinafter known as Flier) in view of Chokshi et al. (US 9927252 B1 hereinafter known as Chokshi), machine translation of Lei (WO 2019047240 A1), and Balva (US 20210140777 A1) .

Flier, Chokshi, and Balva were cited in a previous office action.

Regarding Claim 1, Flier teaches:
A computer-implemented method comprising: 
determining, by a computing device, location data corresponding to a location of a user (para [0028] “At (202), method (200) can include receiving location data associated with a user. In example embodiments, the location data can be associated with a current location of the user. In example embodiments, the location data may be provided by the user or may be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable location determination techniques.”); 
accessing, by the computing device, candidate locations for a pickup, based on the location data corresponding to the location of the user (“one or more candidate pick-up locations proximate a current location of the user can be determined. The candidate pick-up locations can be determined at least in part by ranking a plurality of locations proximate the ; 
Generating, by the computing device, a safety score for each of the candidate locations (para [0031] “In example embodiments, the locations can be ranked based at least in part on the one or more travel parameters in view of the destination specified by the user. For instance, the one or more travel parameters may include …, a safety factor associated with the candidate pick-up locations and/or other suitable travel parameters.” In order for a safety factor, e.g. safety score, to be used in a ranking processes it has to be generated.); 
Automaticallyrank 1st, by the computing device, a safe pickup location for pickup of the user, the safe pickup location comprising a candidate location having a highest safety score of the safety scores for the candidate locations; (para [0031] “In example embodiments, the locations can be ranked based at least in part on the one or more travel parameters in view of the destination specified by the user. For instance, the one or more travel parameters may include a level of traffic proximate the one or more candidate pick-up locations, an amount of expected time to travel between each candidate pick-up location and the destination, an expected cost to travel between each candidate pick-up location and the destination, proximity of the candidate pick-up locations to the current location of the first user, a safety factor associated with the candidate pick-up locations and/or other suitable travel parameters. In further embodiments, the one or more travel parameters can further include one or more user selected preferences. In this manner, the plurality of locations can be ranked or otherwise filtered based at least in part on the user selected preferences. For instance, the user selected preferences may provide that safety of the area proximate the pick-up location is to be given additional preference.” Where a single travel parameter may be used and that single travel parameter can be a safety score, e.g. factor); 
providing, by the computing device, a ranking for a pickup location comprising the safe pickup location (para [0014] “The one or more candidate pick-up locations can be ranked based at least in part on one or more travel parameters, and provided for display to the user in a user interface presented on a display of a display device.” Where the ranking can be based solely on safety as discussed in para [0031]).
and providing, by the computing device, a travel route to travel to the safe pickup location. (para [0002] “The ride share platform can navigate the driver to the passenger location and along the travel route requested by the passenger.” Where the flier is directed towards a ride sharing platform and picking the passenger at the location designated by the ride sharing platform which can be the safe pickup location)

However Flier even though flier teaches ranking pick up locations based on safety score, it does not teach Automatically selecting, by the computing device, a safe pickup location for pickup of the user, the safe pickup location comprising a candidate location having a highest safety score of the safety scores for the candidate locations or generating, by the computing device, a safety score for each of the candidate locations based on at least one of a presence of surveillance equipment, a field of view of surveillance equipment, or a signal to noise ratio of a GPS signal for each candidate location. 

Chokshi teaches Selecting and recommending, a safe pickup location for pickup of the user (Column 1 “The server can match the user with an available driver and recommend a pick up location, a navigation route, and/or a drop off location. Based on a number of factors—such as, but not limited to, safety of the rider and driver—the pick-up location, route, and/or drop-off location can be determined to meet some safety criteria.” In order to recommend based on a number of factors selection is inherent)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flier to incorporate the teachings of Chokshi to select and recommend a safe location based at least partially on safety considerations because safety is a concern to navigation users which includes rideshare users (Chokshi Column 1, “Conventional navigation systems identify routes based on criteria such as total trip time and/or distance. However, users of navigation system may have a number of criteria that are of interest to them, and not solely existing criteria such as trip time. For example, safety is a concern that is of particular importance to a number of users, such as those traveling with their families, those traveling at night, etc.”)

However Flier in view of Chokshi does not teach Automatically selecting, by the computing device, a safe option, the safe option comprising a candidate option having a highest safety score of the safety scores for the candidate options or generating, by the computing device, a safety score for each of the candidate locations based on at least one of a presence of surveillance equipment, a field of view of surveillance equipment, or a signal to noise ratio of a GPS signal for each candidate location. 

However Lei teaches Automatically selecting, by the computing device, a safe option, the safe option comprising a candidate option having a highest safety score of the safety scores for the candidate options (para [0042] “At night, choose the route with the highest safety score to generate navigation information.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flier in view of Chokshi to incorporate the teachings of Lei to automatically choose the option with the highest safety score because choosing an option with the highest safety score allows the user to mitigate risk due to danger leading to a more positive user experience (para [0003] “The existing user terminal can only input the destination to the day and the path when the user inputs the destination, but can not give some dangerous areas such as areas where dangerous animals frequently enter and exit, areas with high crime occurrence frequency, etc. Special tips are given, and the user is required to enter a destination to give navigation information. In this way, when the user enters a strange location, the user cannot obtain the prompt information away from the dangerous area. Therefore, the user's security cannot be guaranteed, and the user experience is not high.”)

However Flier in view of Chokshi and Lei does not teach generating, by the computing device, a safety score for each of the candidate locations based on at least one of a presence of surveillance equipment, a field of view of surveillance equipment, or a signal to noise ratio of a GPS signal for each candidate location. 

Balva teaches generating, by the computing device, a safety score for  (para [0088] “The security metric can be evaluated based on the presence or lack of security personnel, security cameras, locks, other passengers, loiterers, etc. The security metric can be based on the presence of a phone to call for help.” Where the security metric can be considered a safety score. The security metric is a 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flier in view of Chokshi and Lei to incorporate the teachings of Balva to have safety score be based additional factors such as the presence of surveillance equipment because it can help address issues of safety (Balva para [0088] “The security metric can be based on issues relating to privacy, personal safety, or safety for the passenger's property.”).

Regarding Claim 2, Flier in view of Chokshi, Lei, and Balva teaches The method of claim 1.
Flier further teaches, wherein the computing device is associated with the user and the location data comprises geographical coordinates corresponding to a location of the computing device. (para [0015] “For instance, a user may order a car ride from a car service (e.g. taxi service, limousine service, or other suitable car service) or ride share platform or service via a user device (e.g. smartphone, tablet, laptop, wearable computing device, or any other suitable computing device capable of being carried by a user while in operation). Conventional car service ordering techniques allow a user to provide a starting location and a destination location to the car service. The starting location can be a location corresponding to a current location of a user and can be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable techniques.”)

Regarding Claim 3, Flier in view of Chokshi, Lei, and Balva teaches The method of claim 1,
Flier further teaches, wherein the computing device is part of a server system and the location data comprises geographical coordinates received from a client computing device associated with the user. (para [0031] “At (304), method (300) can include ranking the plurality of locations based at least in part on one or more travel parameters. The ranking can be performed by a user device, or by a remote computing device in communication with a user device such as a server device. In example embodiments, the locations can be ranked based at least in part on the one or more travel parameters in view of the destination specified by the user. For instance, the one or more travel parameters may include a level of traffic proximate the one or more candidate pick-up locations, an amount of expected time to travel between each candidate pick-up location and the destination, an expected cost to travel between each candidate pick-up location and the destination, proximity of the candidate pick-up locations to the current location of the first user” in order for the server device to rank based on proximity it inherently has to receive location data.)

Regarding Claim 4, Flier in view of Chokshi, Lei, and Balva teaches The method of claim 1,
Chokshi further teaches, wherein accessing candidate pickup locations comprises accessing one or more data sources to search and retrieve predetermined pickup or drop-off locations corresponding to the location of the user. (Column 8 “Pick-up or drop-off locations can be determined in a number of ways. For example, the route calculator 330 can access predetermined safe locations stored in a database indexed by an initial end point. In an example embodiment, predetermined safe locations can be stored within the map data 112, which can provide predetermined safe locations for a destination based at least on time of day, day of the week, month, or any other suitable unit of time.”)

Regarding Claim 5, Flier in view of Chokshi, Lei, and Balva teaches The method of claim 1,
generating the safety score (Column 8 “For instance, the route calculator 330 can calculate routes to use from a particular pickup location to a particular destination location, using safety as a factor. More specifically, one or more possible sequences of road segments from the pickup location to the destination location are analyzed, with each road segment being assigned a score (partially or entirely based on the road segment's safety data 305)” where assigning a score based on safety data reads on generating a safety score) is further based on at least one of historical data such as popularity or frequency of pickup or drop-off of the candidate location, a fastest route, a shortest route, or a most scenic route. (Column 8 “For instance, based on historical trip data, sensor data, and/or third party data, the route calculator 330 can determine recommended pick-up or drop-off areas that are safe for passengers and/or safe for drivers. Safe areas may be determined based on the number of incidents relevant to driver or rider safety (e.g., car-and-car or car-and-pedestrian accidents, crime incidents related to driver or rider safety such as car-jacking, car theft, or assault on individuals or an organization associated with the driver, etc.), the presence of lighting (e.g., during nighttime drop offs), the level of road traffic, the presence of pull-off areas (e.g., an unloading area), the presence of pedestrians, and one or more of the like.” Where the historical trip data being used for safe pick-up and drop-off recommendations reads on the above limitation’s broadest reasonable interpretation. However consideration of data regarding frequency of pickup and drop off is also discussed, column 4 “Trip drop-off and pick-up times and locations and volume of those trips. Knowledge of the volume of trips at given locations may help to predict degrees of safety, since greater volumes could lead to more accidents.”)


Regarding Claim 10, Flier in view of Chokshi, Lei, and Balva teaches The method of claim 1,
wherein ranking location based on the safety score associated with each of the candidate locations comprises determining a final score for each candidate location based on a plurality of parameters including the safety score and determining a candidate location with the highest final score  (para [0033] “For instance, selecting the at least one location as a candidate pick-up location may include selecting the top three (or other suitable number) highly ranked locations.” Where ranking by nature sequentially determines from highest to lowest. Where a safety factor, e.g. score, is included in the ranking along with other parameters, para [0031] “In example embodiments, the locations can be ranked based at least in part on the one or more travel parameters in view of the destination specified by the user. For instance, the one or more travel parameters may include a level of traffic proximate the one or more candidate pick-up locations, an amount of expected time to travel between each candidate pick-up location and the destination, an expected cost to travel between each candidate pick-up location and the destination, proximity of the candidate pick-up locations to the current location of the first user, a safety factor associated with the candidate pick-up locations and/or other suitable travel parameters.”)

However Flier does not teach, selecting the safe pickup location. 

Chokshi further teaches, Selecting the best candidate location (“The server can match the user with an available driver and recommend a pick up location, a navigation route, and/or a drop off location. Based on a number of factors—such as, but not limited to, time of day, the amount of traffic, the weather, the driver's skill, and other like factors relevant to the safety of the rider and driver—the pick-up location, route, and/or drop-off location can be determined to meet some safety criteria.” In order to recommend based on a number of factors selection is inherent)

Regarding Claim 11, Flier in view of Chokshi, Lei, and Balva teaches The method of claim 1.
Flier further teaches, further comprising: discarding candidate locations with safety scores below a specified threshold before selecting  (para [0033], “As another example selecting the at least one location as a candidate pick-up location may include selecting each location having a ranking or score greater than a threshold” where the safety score can be prioritized in order to determine ranking, para [0031], “For instance, the user selected preferences may provide that safety of the area proximate the pick-up location is to be given additional preference. As another example, the user selected preferences may indicate that the cost of the trip is the most important factor, or that the travel time is the most important factor.” Where the user could determine that the parameter to prioritize would be the safety factor, and thus the location with the highest safety factor would be ranked as the best location)

However Flier does not teach, selecting the safe pickup location. 

Chokshi further teaches, selecting the best candidate location (“The server can match the user with an available driver and recommend a pick up location, a navigation route, and/or a drop off location. Based on a number of factors—such as, but not limited to, time of day, the amount of traffic, the weather, the driver's skill, and other like factors relevant to the safety of the rider and driver—the pick-up location, route, and/or drop-off location can be determined to meet some safety criteria.” In order to recommend based on a number of factors selection is inherent)

Regarding Claim 12, Flier in view of Chokshi, Lei, and Balva teaches The method of claim 1.
recommending a travel route to the safe pickup location as discussed in claim 1 rejection. However it does not teach recommending based on safety considerations associated with the travel route.

Chokshi teaches recommending a travel route based on safety considerations associated with the travel route. (column 1 “the pick-up location, route, and/or drop-off location can be determined to meet some safety criteria.” Where the route to a drop off location is being recommended based safety considerations)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Flier to incorporate the teachings of Chokshi to recommend a safe travel route to a location specifically a pickup location because recommending a safe travel route mitigates danger to the user improving user experience.

Regarding Claim 14, it recites a computing device having limitations similar to those of claim 1 and therefore is rejected on the same basis.  
In addition, Flier also teaches A computing device comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations (Para [0038] “FIG. 4 depicts an example computing system 400 that can be used to implement the methods and systems according to example aspects of the present disclosure. The system 400 can be implemented using a client-server architecture that includes a server 410 that communicates with one or more client devices 430 over a network 440. The system 400 can be implemented using other suitable architectures, such as a single computing device.” the server having a processor and memory Para [0039], “The server 410 can have one or more processors 412 and one or more memory devices 414.”)

Regarding claim 15, it recites a computing device having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 18, it recites a computing device having limitations similar to those of claim 11 and therefore is rejected on the same basis.

Regarding Claim 20, it recites a non-transitory computer-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.  

In addition, Flier also teaches A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations (Para [0038] “FIG. 4 depicts an example computing system 400 that can be used to implement the methods and systems according to example aspects of the present disclosure. The system 400 can be implemented using a client-server architecture that includes a server 410 that communicates with one or more client devices 430 over a network 440. The system 400 can be implemented using other suitable architectures, such as a single computing device.” the server having a processor and memory Para [0039], “The server 410 can have one or more processors 412 and one or more memory devices 414.” Where memory is a type of non-transitory computer-readable medium) 

Claims 6, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flier et al. (US 20170059347 A1; hereinafter known as Flier) in view Chokshi et al. (US 9927252 B1; hereinafter known as Chokshi), machine translation of Lei (WO 2019047240 A1), Balva (US 20210140777 A1), and Hopcraft et al. (US 10082556 B1; hereinafter known as Hopcraft).

Hopcraft was cited in a previous office action

Regarding Claim 6, Flier in view of Chokshi, Lei, and Balva teaches The method of claim 1. Chokshi further teaches wherein the safety score is further generated based on an ambient light level and the ambient light level is generated based on at least one of ambient light sensor data from  (Column 8 “Additionally or alternatively, the route calculator can determine safe pick up and drop off locations en route (e.g., in real time) based on sensed data, such are real-time traffic or weather data or sensed ambient light (e.g., to ensure drop off or pickups occur in well-lit or monitored areas).” Where well-lit reads on ambient light level and it is sensed, thus it comes from some type of light sensing device)

Balva teaches also teaches wherein the safety score is further generated based on an ambient light level (para [0088] Security metrics can be evaluated based on the lighting (e.g., expected sunlight, expected moonlight, or artificial light))

However, even though it is implied, Flier in view of Chokshi, Lei, and Balva does not explicitly teach using received data from a plurality of computing devices. 

Hopcraft teaches using recieved data from a plurality of computing devices (abstract “The memory device contains a set of instructions that, when executed by the processor, cause the processor to receive location data associated with a wireless network cell from a plurality of devices connected to the wireless network.” Where receiving reads on generating as receiving data generates it on the receiving system)



Regarding Claim 8, Flier in view of Chokshi, Lei Balva, and Hopcraft teaches The method of claim 6.
Chokshi further teaches, wherein the ambient light sensor data (Column 8 “Additionally or alternatively, the route calculator can determine safe pick up and drop off locations en route (e.g., in real time) based on sensed data, such are real-time traffic or weather data or sensed ambient light (e.g., to ensure drop off or pickups occur in well-lit or monitored areas).”)
Hopcraft further teaches, comprises weights associated with a reliability of sensor data from different types of computing devices of the plurality of computing devices. (Column 9, “In some embodiments, the assessed location(s) may include an average of the locations for a plurality of the wireless devices (providing data samples) of the group, possibly weighted by one or more attributes of the data samples (e.g., age, such as to give greater weight to newer data samples, and/or source or type of the location data sample, such as to vary the weight for data samples from newer versus older data sources or from other network elements so as to give greater weight to sources with higher expected reliability or availability)” where weighting data based on reliability is common practice)

Regarding claim 16, it recites a computing device having limitations similar to those of claim 6 and therefore is rejected on the same basis.
Regarding claim 17, it recites a computing device having limitations similar to those of claim 8 and therefore is rejected on the same basis.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Flier et al. (US 20170059347 A1; hereinafter known as Flier) in view Chokshi et al. (US 9927252 B1; hereinafter known as Chokshi), machine translation of Lei (WO 2019047240 A1), Hopcraft et al. (US 10082556 B1; hereinafter known as Hopcraft), Balva (US 20210140777 A1), and Garnavi et al. (US 20150294080 A1; hereinafter known as Garnavi).

Garnavi was cited in a previous office action

Regarding Claim 7, Flier in view of Chokshi, Lei, Balva, and Hopcraft teaches The method of claim 6, but do not teach wherein the ambient light level is calculated based on at least one factor of a day of the week, a time of the day, or a month of the year.
Garnavi teaches, wherein the ambient light level is calculated based on at least one factor of a day of the week, a time of the day, or a month of the year. (para [0021], “The ultraviolet exposure map may be based upon weather or other meteorological databases wherein the time, location and intensity of ultraviolet light may be estimated based upon time, sun position, cloud coverage, temperature, precipitation, pollution and other atmospheric conditions.” Where ultraviolet light exposure is a level of a type of light and it is estimated based on time)




Claim 13 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Flier et al. (US 20170059347 A1; hereinafter known as Flier) in view Chokshi et al. (US 9927252 B1; hereinafter known as Chokshi), machine translation of Lei (WO 2019047240 A1), Balva (US 20210140777 A1), and Thomas et al. (US 20180047269 A1; hereinafter known as Thomas).

Thomas was cited in a previous office action
 	
Regarding Claim 13, Flier in view of Chokshi, Lei, and Balva teaches The method of claim 1. 

Chokshi further teaches, wherein the safety score is generated based on a specific time of day (Column 3 “In some embodiments, this data is augmented to include a safety rating of the segment for each of a set of times of day”).

However, Flier in view of Chokshi, Lei, and Balva does not teach, wherein the safety score is generated using a machine learning model.

 wherein the safety score is generated using a machine learning model (“The system can also use machine learning and data analysis to plot all alerts by location (e.g., by zip code) to produce a safety score”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flier in view of Chokshi, Lei, and Balva to incorporate the teachings of Thomas because using machine learning helps predict future outcomes (Thomas para [0156] “The system can use machine learning to analyze alert data and determine the time of day, which days of the week, and the frequency of alerts to anticipate future crime risk and send alerts ahead of time.”)

Regarding claim 19, it recites a computing device having limitations similar to those of claim 13 and therefore is rejected on the same basis.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668